In an action to recover damages for personal injuries, defendant American Standard, Inc., appeals (1) from an order of the Supreme Court, Kings County (Bellard, J.), dated March 28, 1983, which denied its motion to dismiss the action and granted plaintiff’s cross motion to compel appellant to accept the complaint and (2) as limited by its brief, from so much of a further order of the same court, dated September 30, 1983, as, upon reargument, adhered to the original determination.
Appeal from the order dated March 28, 1983, dismissed. That order was superseded by the order dated September 30, 1983, made upon reargument.
*679Order dated September 30,1983 affirmed insofar as appealed from. No opinion.
Plaintiff is awarded one bill of costs. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.